UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB þ Annual report under Section13 or 15(d) of the Securities Exchange Act of 1934. For the fiscal year ended March31, 2007 o Transition report under Section13 or 15(d) of the Exchange Act. Commission file number 000-1326205 INDIA GLOBALIZATION CAPITAL, INC. (Name of small business issuer in its charter) Maryland (State or other jurisdiction of incorporation or organization) 20-2760393 (I.R.S. Employer Identification No.) 4336 Montgomery Ave. Bethesda, Maryland 20814 (Address of principal executive offices) (301)983-0998 (Issuer’s telephone number) Securities registered under Section12(b) of the Exchange Act: Title of Each Class Name of exchange on which registered Units, each consisting of one share of Common Stock American Stock Exchange and two Warrants Common Stock American Stock Exchange Common Stock Purchase Warrants American Stock Exchange Securities registered under Section12(g) of the Exchange Act: None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. o Yesþ No Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act.o Yesþ No Check whether the issuer: (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yes o No Check if there is no disclosure of delinquent filers in response to Item405 of RegulationS-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-KSB or any amendment to this Form 10-KSB. þ Indicate by check mark whether the registrant is a large accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). þ Yes o No State issuer’s revenues for its most recent fiscal year.
